Exhibit 10.4

 

IMCO RECYCLING INC.

 

2003 RESTRICTED STOCK

AWARD AGREEMENT

PAUL V. DUFOUR

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into
effective as of the Date of Grant by and between Paul V. Dufour (the
“Executive”) and IMCO Recycling Inc., a Delaware corporation (“IMCO”).

 

WITNESSETH THAT:

 

WHEREAS, IMCO Management Partnership L.P. (the “Company”), IMCO and the
Executive are parties to that certain Employment Agreement dated effective as of
September 1, 2000, as amended by amendment thereto dated December 18, 2001 (the
“Employment Agreement”); and

 

WHEREAS, during 2003 the Company and IMCO, acting through the Compensation
Committee of the Board of Directors of IMCO, have been reviewing and evaluating
certain components of the Executive’s overall compensation package; and

 

WHEREAS, as a result of such review and evaluation, the Compensation Committee
has recommended to the Board of Directors of IMCO, and the Board of Directors of
IMCO has approved, the grant to the Executive of 80,000 shares of restricted
common stock of IMCO (“Restricted Stock”);

 

NOW, THEREFORE, IT IS AGREED, by and between IMCO and the Executive, as follows:

 

1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

The “Date of Grant” is May 7, 2003.

 

The number of shares of “Restricted Stock” awarded under this Agreement is
80,000 shares.

 

The “Restriction Period” is the period commencing the Date of Grant and ending
on May 7, 2010, which date is the seventh anniversary of the Date of Grant.

 

“Termination of Service” shall be deemed to occur on the Termination Date. In
the event that the Employment Agreement has expired or is no longer in effect,
then the Termination Date for purposes of this Agreement shall mean the first
day on which the Executive is no longer employed by IMCO or the Company or any
other company in the IMCO Group; provided that the Executive’s employment shall
not be considered to be terminated while the Executive is on a leave of absence
approved by the Executive’s employer.



--------------------------------------------------------------------------------

Other capitalized terms appearing in this Agreement which are not otherwise
defined in this Agreement shall have the respective terms assigned to them as
set forth in the Employment Agreement.

 

2. Award. The Executive is hereby granted by IMCO the number of shares of
Restricted Stock set forth in paragraph 1 (the “Award”). Such grant of shares of
Restricted Stock shall only be made from shares of authorized and issued shares
of IMCO common stock reacquired by IMCO and held in IMCO’s treasury, and not
from authorized and unissued shares.

 

3. Dividends and Voting Rights. The Executive shall not be entitled to receive
any dividends that become payable during the Restriction Period with respect to
shares of Restricted Stock, and no dividends shall accrue with respect thereto;
provided, however, that dividends shall be payable to or for the benefit of the
Executive with respect to record dates for such dividends occurring after the
date of vesting of such shares of Restricted Stock. The Executive shall be
entitled to vote the shares of Restricted Stock during the Restriction Period to
the same extent as would have been applicable to the Executive if the Executive
was then vested in the shares; provided, however, that the Executive shall not
be entitled to vote the shares with respect to record dates occurring prior to
the Date of Grant, or with respect to record dates occurring on or after the
date (if any) on which the Executive has forfeited the Restricted Stock.

 

4. Deposit of Shares of Restricted Stock. Each certificate issued in respect of
shares of Restricted Stock granted under this Agreement shall be registered in
the name of the Executive but shall remain in the custody of IMCO or the Company
until all restrictions on such Restricted Stock have lapsed and the Restriction
Period for such shares of Restricted Stock has expired.

 

5. Transfer and Forfeiture of Shares. Subject to the terms hereof, shares of
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restriction Period. Except as otherwise
expressly provided in paragraph 6, if the Termination of Service occurs prior to
the end of the Restriction Period, the Executive shall forfeit the shares of
Restricted Stock effective as of the date of the Termination of Service.

 

6. Vesting. If there has not been a Termination of Service during the
Restriction Period, then upon the expiration of the Restriction Period, the
Executive shall become 100% vested in the shares of Restricted Stock awarded
hereunder, and shall own those shares free of all restrictions otherwise imposed
by this Agreement. In addition, the Executive shall also become fully vested in
all of the shares of Restricted Stock awarded hereunder prior to the end of the
Restriction Period, and become owner of such shares free of all restrictions
otherwise imposed by this Agreement, as follows:

 

(a) The Executive shall become fully vested in all of the shares of Restricted
Stock awarded hereunder as of the date of the Executive’s Termination of
Service, if such Termination of Service occurs by reason of the Executive’s
death or Total Disability; or

 

(b) The Executive shall become fully vested in all of the shares of Restricted
Stock awarded hereunder as of the date of the Termination of Service if the
Executive is Terminated without Cause or the Executive Resigns for Good Reason;
or

 

2



--------------------------------------------------------------------------------

(c) The Executive shall become fully vested in all of the shares of Restricted
Stock awarded hereunder upon the occurrence of a Change in Control.

 

7. IMCO’s Successor. As used herein, the term “IMCO” shall mean IMCO as
hereinbefore defined, and “IMCO’s Successor” shall mean any successor to IMCO’s
business or assets as contemplated by paragraph 8 below, that executes and
delivers an agreement to assume IMCO’s obligations under this Agreement or which
otherwise becomes bound by all of the terms and provisions hereof by operation
of law.

 

8. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, IMCO and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of IMCO’s assets and business. Any benefits distributable to
the Executive under this Agreement that are not distributed at the time of the
Executive’s death shall be distributed at the time and in the form determined in
accordance with the provisions of this Agreement and the Employment Agreement to
the beneficiary designated by the Executive in writing filed with the Company or
IMCO in such form and at such time as the Company or IMCO shall require. In the
event the deceased Executive has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Executive dies before the Executive or
before complete distribution of benefits due under this Agreement, the
securities or amounts to be distributed under this Agreement shall be
distributed to the legal representative or representatives of the estate of the
last to die of the Executive and the beneficiary.

 

9. Administration. The authority to manage and control the administration of
this Agreement shall be vested in the Compensation Committee of the Board of
Directors.

 

10. Amendment. This Agreement may be amended only by written agreement of the
Executive and IMCO, without the consent of any other person.

 

11. Adjustments. Except as otherwise expressly provided in this Agreement, the
issuance by IMCO (or IMCO’s Successor) of shares of its capital stock of any
class, or securities convertible into shares of capital stock of any class,
either in connection with direct sale or upon the exercise of rights, options,
or warrants to subscribe therefor, or upon conversion of shares or obligations
of IMCO or IMCO’s Successor convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of outstanding shares of Restricted Stock.

 

12. Recapitalization, Merger and Consolidation.

 

(a) The existence of this Agreement and the Award granted hereunder shall not
affect in any way the right or power of IMCO or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in IMCO’s capital structure and its business, or any merger or
consolidation of IMCO, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of IMCO, or any sale or transfer of all or any
part of its assets

 

3



--------------------------------------------------------------------------------

or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

(b) Subject to any required action by the stockholders (and except as otherwise
provided in sub-paragraph (c) below), if IMCO shall be the surviving or
resulting corporation in any merger, consolidation or share exchange, the Award
granted hereunder shall pertain to and apply to the securities or rights
(including cash, property, or assets) to which a holder of the number of shares
of Common Stock subject to the Award would have been entitled.

 

(c) In the event of any merger, consolidation or share exchange pursuant to
which IMCO is not the surviving or resulting corporation, (or IMCO is the
surviving entity but the Common Stock of IMCO is exchanged for cash, property,
securities or other consideration of or from any other entity) there shall be
substituted for each share of Common Stock subject to this Award, (i) that
number of shares of each class of stock or other securities or that amount of
cash, property, or assets of the surviving, resulting or consolidated entity
which were distributed or distributable to the stockholders of IMCO in respect
of each share of Common Stock held by them, or (ii) such number of shares of
stock, or other securities, or such amount of cash, property or assets (or any
combination thereof) as proportionate in value as reasonably practicable to the
consideration distributed or distributable to the stockholders of IMCO with
respect to each share of Common Stock held by them.

 

(d) In case IMCO shall, at any time while this Award is outstanding and the
Restriction Period remains unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then the
Executive shall be thereafter entitled to receive, in lieu of each share of
Common Stock which the Executive would have been entitled to receive under the
Award, the same kind and amount of any securities or assets as may be issuable,
distributable, or payable upon any such sale, dissolution, liquidation, or
winding up with respect to each share of Common Stock of IMCO.

 

13. Investment Intent. IMCO may require that there be presented to and filed
with it such evidence as it may deem necessary to establish that the shares of
Common Stock to be transferred to the Executive are being acquired for
investment purposes only and not with a view to their resale or distribution.

 

14. No Right to Continued Employment. This Agreement shall not confer upon the
Executive any right with respect to continuance of employment by the Company or
any other company in the IMCO Group (as that term is defined in the Employment
Agreement).

 

15. Compliance With Other Laws and Regulations. The grant of the Award and the
obligation of IMCO to deliver shares of Common Stock hereunder, shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required. In the
event it is determined that any such grant, issuance or delivery for any reason
violates any law, rule or regulation, then the Award shall thereupon
automatically convert to a phantom restricted stock award or other similar
equivalent award, having a value substantially equivalent to the value of the
Award, and payable in cash instead of Common Stock. Such award will be
exercisable at any time the Executive may elect on or after the date such award
becomes fully

 

4



--------------------------------------------------------------------------------

vested in accordance with the vesting terms applicable to the Award granted
hereunder (but at any rate not more than three years after full vesting occurs.)

 

16. Tax Requirements. IMCO or the Company shall have the right to deduct any
Federal, state, or local taxes required by law to be withheld with respect to
the Award hereunder. The Executive receiving shares of Common Stock issued under
this Agreement shall be required to pay IMCO or the Company the amount of any
taxes which IMCO or the Company is required to withhold with respect to such
shares of Common Stock.

 

17. Legend. Each certificate representing shares of Restricted Stock issued to
the Executive shall bear the following legend, or a similar legend deemed by
IMCO to constitute an appropriate notice of the provisions hereof (any such
certificate not having such legend shall be surrendered by the Executive upon
demand by IMCO and so endorsed):

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms of the IMCO Recycling Inc.
Restricted Stock Award Agreement dated May 7, 2003, a copy of which is on file
at the principal executive offices of IMCO Recycling Inc. in Irving, Texas. No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Agreement. By acceptance
of this certificate, any holder, transferee or pledgee hereof agrees to be bound
by all of the provisions of said Agreement.”

 

The following legend shall be inserted on each certificate evidencing Common
Stock issued hereunder if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment purposes only and not for resale, transfer or
distribution, have been issued pursuant to exemptions from the registration
requirements of applicable state and federal securities laws, and may not be
offered for sale, sold or transferred other than pursuant to effective
registration under such laws, or in transactions otherwise in compliance with
such laws, and upon evidence satisfactory to IMCO Recycling Inc. of compliance
with such laws, as to which IMCO Recycling Inc. may rely upon an opinion of
counsel satisfactory to IMCO Recycling Inc.”

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Agreement, and IMCO has
caused this Agreement to be executed in its name and on its behalf, all
effective as of the Date of Grant.

 

EXECUTIVE

          /s/ Paul V. Dufour

--------------------------------------------------------------------------------

Paul V. Dufour

IMCO RECYCLING INC.

By:     /s/ Don V. Ingram

--------------------------------------------------------------------------------

Name: Don V. Ingram

Its: President and Chief Executive Officer

 

6